DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 2017/0208059).
Shin (…059) discloses a print device (210) (figure 2), comprising: multiple consumable components (220_1 – 220_5), each consumable component comprising a portion of a hardware-based identifier (222_1; and CRUM1 – CRUM5); at least one sensor to read multiple portions of the hardware-based identifier ([0056]-[0058]; and figures 2-4); and a controller (211) ([0042]) to: .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2017/0208059) in view of Jones et al. (US 2012/0134687).
Shin (…059) discloses the features mentioned previously, but does not disclose that the identifiers are in different formats.  Jones et al. (…687) disclose identifiers on consumable components, where the identifiers can be in different formats ([0061]) [see Applicant’s claim 5].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed identifiers in different formats, since as disclosed by Jones (…687), it is well known in the art for identifiers to have different formats.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2017/0208059) in view of Takemoto et al. (US 2002/0012541).
Shin (…059) discloses the features mentioned previously, but does not disclose the claimed sensor.  Takemoto et al. (…541) disclose a sensor device, that reads information, in the form of an optical device, where the specific type of optical device corresponds to the format of the information recorded ([0141]; [0192]; and [0210]) [see Applicant’s claim 13].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed sensor, since as disclosed by Takemoto et al. (…541), it is well known in the art to have such a sensor read information.  

Allowable Subject Matter
Claims 3, 4, 6, 7, 9-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        September 16, 2021